This is an action on the case for false representations in the sale of a horse. The plaintiff alleges in his writ that the defendant represented that the horse was a good horse in every way and capable of doing any kind of work and that the horse was sound. He further alleges that the horse which he received from the defendant was not all right in every way but at the time of the sale and delivery of him, the horse was sick and disordered and showed his disordered condition before the plaintiff reached his home and that the horse died within one month from the time he received him.
William P. Allen, for plaintiff. W. R. Lumbert, Hersey & Barnes, for defendant.
'The jury rendered a verdict for the plaintiff for $68, and the case comes to the law court on motion to set aside the verdict as against the law and the evidence. Motion overruled.